Citation Nr: 0111043	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  01-03 033	)	DATE
	)
	)


THE ISSUE

Whether the attorney fees stipulated in June 22, 2000, 
attorney fee agreement are reasonable.


ATTORNEY FOR THE BOARD

Nancy Rippel










INTRODUCTION

The veteran served on active duty from May 1968 through 
December 1969, and from September 1970 through October 1971, 
including service in the Republic of Vietnam.  

The issue of the reasonableness of the attorney's fees 
provided for in the agreement between the veteran and the 
attorney was raised sua sponte by the Board of Veterans' 
Appeals (Board or BVA) on its own motion.  See 38 U.S.C.A. § 
5904(c)(2) (West 1991 & Supp. 2000) and 38 C.F.R. § 20.609(i) 
(2000).  By a January 8, 2001, letter, the Board notified the 
veteran and the veteran's attorney that it was reviewing the 
issue of reasonableness of the attorney's fees on its own 
motion pursuant to 38 U.S.C.A. § 5904(c)(2).  Both the 
veteran and the attorney were afforded a period of 30 days to 
file a response to the letter, and both parties did so.


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue of an increased rating for post-traumatic stress 
disorder (PTSD) in May 2000; a notice of disagreement was 
received by the Department of Veterans Affairs (VA) after 
November 18, 1988; and the attorney in this case was retained 
not later than one year following the date of the May 2000 
Board decision.

2.  The written attorney-fee agreement dated in June 2000 
provides that the client agrees to pay a fee equal to 25 
percent of any award of benefits from VA.

3.  Following the Board's May 2000 decision, the RO 
effectuated the award of a 100 percent rating for the 
veteran's PTSD in a June 2000 rating decision; this resulted 
in an award of past-due benefits payable to the veteran.

4.  The veteran's attorney has charged the veteran a fee of 
$37,000.00, for services rendered in connection with 
representation before VA dating from approximately February 
1993.  

5.  There is no documentation of record that the attorney 
performed any work following the Board's May 2000 decision in 
connection with the claim for an increased evaluation for the 
veteran's service-connected psychiatric disability that 
resulted in the award of past-due benefits.


CONCLUSION OF LAW

The total attorney fees payable under the undated attorney-
fee agreement are excessive and unreasonable and are reduced 
to zero (0).  38 U.S.C.A. § 5904 (West 1991 & Supp. 2000); 38 
C.F.R. § 20.609 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
2000), the Board has jurisdiction to review for 
reasonableness the fee agreement of a person acting as an 
agent or attorney in connection with a proceeding before the 
Department of Veterans Affairs under laws administered by the 
Secretary of Veterans Affairs.  Based on such review, the 
Board may order a reduction in the fee called for in the 
agreement, if the Board finds the fee excessive or 
unreasonable. 38 U.S.C.A. § 5904(c) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.609(i) (2000).  In determining the 
reasonableness of attorney fees, there are two questions 
before the Board.  The first is the attorney's ability to 
charge a fee, that is, whether he has met the requirements of 
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.609(c) (2000).  The second is whether the fee is, in 
fact, reasonable.  See 38 C.F.R. § 20.609(e) (2000).

The applicable statutory and regulatory provisions stipulate 
three criteria must be met before an attorney or agent may 
charge claimants or appellants for their services.  38 
U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.609(c) (2000).  These criteria are: 1) promulgation by the 
Board of a final decision with respect to the issue or issues 
involved; 2) the notice of disagreement (NOD) which preceded 
the Board decision with respect to the issue or issues 
involved was received by the RO on or after November 18, 
1988; and 3) the attorney or agent must have been retained 
not later than one year following the date that the Board 
decision with respect to the issue or issues involved was 
promulgated.

Factors to be considered in evaluating the reasonableness of 
a fee are set out at 38 C.F.R. § 20.609(e) and include the 
following: (1) The extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of the review at which the representative 
was retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.

The Board notes further, that it has been the policy of the 
VA that the Board has original jurisdiction over all cases 
involving determination of basic eligibility for attorney 
fees paid by the VA from past-due benefits.  See 38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609(c) 
(2000).  However, in a recent decision, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have original jurisdiction to consider under 
section 5904(c)(2) any issues regarding entitlement to 
attorney fees in direct-payment cases.  The Court held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO in 
accordance with the normal adjudication procedures and cannot 
be the subject of sua sponte or other original (on motion) 
BVA review.  See Scates v. Gober, No. 97-875 (U.S. Vet. App. 
Aug. 14, 2000).  However, the instant fee agreement does not 
involve direct payment of a contingency fee, and as such the 
Board may issue a decision in the first instance.

As noted in the Introduction, the issue of the reasonableness 
of the attorney's fees provided for in the agreement between 
the veteran and the attorney was raised sua sponte by the 
Board on its own motion.  See 38 U.S.C.A. § 5904(c)(2) (West 
1991 & Supp. 2000) and 38 C.F.R. § 20.609(i) (2000).  By a 
January 8, 2001, letter, the Board notified the veteran and 
the veteran's attorney that it was reviewing the issue of 
reasonableness of the attorney's fees on its own motion 
pursuant to 38 U.S.C.A. § 5904(c)(2).  Both the veteran and 
the attorney were afforded a period of 30 days to file a 
response to the letter.  Both the veteran and the attorney 
submitted statements in response.  The attorney has indicated 
that he believes that he has been in compliance with VA 
regulations because he has not charged a fee prior to the May 
2000 Board decision.  He indicated that he did in fact 
represent the veteran for approximately 8 years before the 
ultimate grant of benefits by the Board.  He also asserts 
that another attorney was retained within one year of a Board 
decision and that he was subsequently retained in 1992 within 
one year of a final Board decision on the matter.  The 
attorney noted that the veteran received an award of 
approximately $157,000.00 and that his fee of $37,000.00 was 
consistent with the fee agreement.  The veteran has written 
that he was extremely pleased with the work of the attorney, 
that the attorney was very helpful, that he gladly paid him 
the fee and that he would have paid more had the attorney 
charged more.

As an initial matter, the Board notes that a careful review 
of the record does not reveal a Board decision on the matter 
of the rating assigned the veteran's service-connected 
psychiatric disorder in 1992.  The record does reflect that 
in rating decisions, which are not Board decisions, the 
matter of the rating to be assigned this disorder was 
addressed by the regional office (RO).  These rating 
decisions, in pertinent part, were dated in October 1988, 
January 1991, April 1991, and June 1992.  There simply were 
no Board decisions rendered during this relevant time frame.  
The veteran appealed the June 1992 rating decision and when 
this appeal was eventually transferred to the Board, the 
Board remanded it on two occasions - in June 1996 and in July 
1998.  However, remands of the Board are not considered final 
decisions.  See 38 C.F.R. § 20.1100(b) (2000).  The first 
final Board decision on the issue for which past-due benefits 
were awarded was in May 2000.  In the May 2000 decision, the 
Board granted an increased evaluation to 100 percent for 
PTSD.  In June 2000, the RO effectuated the Board decision, 
assigning the 100 percent disability evaluation effective 
from March 1992.  As noted, this resulted in past-due 
benefits being payable to the veteran, as reflected in a 
letter sent to the veteran and his attorney in September 
2000.

As noted above, pursuant to 38 C.F.R. § 20.609(c), attorneys 
may charge appellants for their services if certain 
conditions, as set forth above, are met.  It is 
uncontroverted that, in this case, all three conditions have 
been satisfied as of the date of the May 2000 final Board 
decision, but not earlier than that date.  The initial rating 
decision appealed by the veteran was rendered in June 1992, 
thus the notice of disagreement was filed after November 18, 
1988, and it is clear that the attorney in this case was 
retained not later than one year following the date of the 
May 2000 Board decision.  Evidence shows that the veteran has 
been represented by the attorney since at least February 
1993.  The Board does not dispute the fact that the attorney 
did not bill the veteran prior to the May 2000 decision.  
However, the critical point in this instant matter is that 
the attorney may not charge a fee for services rendered prior 
to the first final Board decision.  The Board notes that 
although there were two earlier Board remands, in June 1996 
and July 1998, for development, the May 2000 decision was the 
first final decision.  Thus, the Board observes that the 
attorney may only charge a fee for the work, if any, he 
performed following the May 2000 final Board decision.  Thus, 
any fee charged for services rendered before the final Board 
decision would be per se unreasonable.

Although the attorney in this case may charge the appellant 
for his legal services dating from the May 2000 Board 
decision, the fees permitted for services of an attorney must 
be "reasonable." 38 C.F.R. § 20.609(e).  As noted above, 
under guidelines set forth by the VA, the Board may examine a 
variety of factors when determining the reasonableness of a 
fee. 

Under the provisions of the written attorney-fee agreement, 
the attorney was retained in connection with services 
rendered before VA.  In a letter to the Board dated in 
November 2000, the attorney confirmed that he charged the 
veteran a fee of $37,000.00, which represented a portion of 
the veteran's past-due benefits consistent with the fee 
agreement.  The June 2000 fee agreement in question signed by 
the veteran and the attorney provides for payment by the 
veteran to the attorney of 25 percent, presumably of any 
past-due benefits to which the veteran might become entitled. 

In a letter from the Board's Chief Counsel for Legal Affairs 
dated in January 2001, the veteran's attorney was informed by 
VA that it did not appear that fees could be charged, allowed 
or paid for services provided before the date of the May 2000 
Board decision, pursuant to 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c), as that decision was the first final VA decision 
on that issue.  This letter served to inform the veteran of 
the motion to review his fee for reasonableness.  

As provided in 38 U.S.C.A. § 5904(c), the Board has 
jurisdiction to review for reasonableness the fee agreement 
of a person acting as an agent or attorney in connection with 
a proceeding before the Department of Veterans Affairs under 
laws administered by the Secretary of Veterans Affairs.  
Based on such review, the Board may order a reduction in the 
fee called for in the agreement, if the Board finds the fee 
excessive or unreasonable.  38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(i).  Thus, regardless of the wording in the fee 
agreement at issue requiring payment from the veteran, the 
Board has authority, as provided in 38 U.S.C.A. § 5904(c)(2) 
and 38 C.F.R. § 20.609(i), to review the provisions of the 
attorney-fee agreement to determine whether the fee is 
"excessive or unreasonable."

Although the attorney has responded to the Board's inquiries 
promptly and courteously, and although the veteran has 
reported that he was most pleased with the fee and considered 
it fair, the Board must find that the fee is excessive and 
unreasonable under the controlling law.  Primarily, the Board 
notes that the record does not show any work performed by the 
attorney on the issue of the increased rating for the 
veteran's service-connected psychiatric disorder following 
the May 2000 Board decision, to support the fee.  The RO 
issued the rating decision in June 2000 based on records 
already associated with the claims file, and there is no 
record of action by the attorney thereafter.  In fact, it is 
uncontroverted that the fees charged were for services 
rendered prior to the final decision.  The attorney has 
indicated he spent considerable time on the case, all prior 
to May 2000.  While there is no dispute regarding this fact, 
fees for this work are simply not allowed under 38 U.S.C.A. § 
5904(c); 38 C.F.R. § 20.609(c) because the work was done 
before the May 2000 final Board decision. 

Since the attorney has not submitted any documentation 
regarding the extent and type of work performed by him, the 
level of skill and competence required, and the amount of 
time he spent on the case after May 2000 in connection with 
the claim that resulted in the payment of benefits to the 
veteran, the Board must conclude that the fee charged in the 
June 2000 fee agreement at issue is unreasonable and 
excessive.  As noted earlier in this decision, services 
rendered following the final Board decision appear to have 
been, at most minimal and administrative, and are not 
reported by the veteran or his attorney.  The Board concludes 
that the services provided following the first final decision 
in May 2000 are negligible and the fee is unsupported by any 
documentation.  The extent of services performed and the 
amount of time spent on the case following the decision do 
not suggest that the fee is reasonable.  As the attorney may 
not collect a fee from past-due benefits for a claim for 
which he performed no documented work on the veteran's behalf 
concerning the issue for which past-due benefits were awarded 
following a final decision by the Board, the Board finds that 
the fee charged is excessive and unreasonable, and should be 
reduced to zero (0).  


ORDER

No fee may be charged pursuant to the June 2000 fee agreement 
for services rendered on the veteran's behalf prior to May 
23, 2000, related to the claim of entitlement to an increased 
evaluation for a service-connected psychiatric disorder.  As 
to services rendered after May 23, 2000, related to the claim 
of entitlement to an increased evaluation for a service-
connected psychiatric disorder, any fee in excess of $0.00 is 
unreasonable.  The fee is reduced to $0.00.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeal

 




